DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the tophat cross member fixed between the metal joists (claims 5 and 35) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 36 and 47 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With regard to claim 2: Line 2, the phrase "preferably" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  
With regard to claim 36: Line 1, it’s unclear if the limitation “a first side edge” is referencing the previously recited first side edge. For the purpose of examination, the limitation is considered to be directed to --the first side edge--.  Line 2, it’s unclear if the limitation “a second side edge” is referencing the previously recite second side edge. For the purpose of examination, the limitation is considered to be directed to –the second side edge--.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 4, 6, 9 and 36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Curtin (CA 2 777 635) in view of Dubov et al. (US 2021/0277648 A1).
With regard to claim 1: Curtin discloses a building module which is a sandwich panel (1) that may be used as roof panel, wall panel or a floor panel (fig. 7; pg. 6, lines 27-28). Curtin further discloses that the sandwich panel comprises metal joists (20) within a singular outer skin (2 or 3) (fig. 7; pg. 5, lines 8-11).  Note the claim is open ended and that the claim language does preclude the sandwich panel from comprising more than one outer skin.
Curtin does not disclose that the building module comprising a first region which provides part of the roof structure of a building, a second region which provides part of the wall structure of the building, and a third region which provides part of the floor structure of the building, wherein the first and third regions of the sandwich panel comprising metal joists within the singular outer skin.
However, Dubov et al. discloses a building module (700) comprising a first region which provides part of the roof structure (701) of a building, a second region which provides part of the wall structure (705) of the building, and a third region which provides part of the floor structure (702) of the building (fig. 7).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the building module of Curtin to include a first region which provides part of the roof structure of a building, a second region which provides part of the wall structure of the building, and a third region which provides part of the floor structure of the building such as taught by Dubov et al.  in order to provide a modular assembly that is prefabricated for mass production and of ease of installation at a designated site. As modified, the first and third regions of the sandwich panel comprises metal joists within the singular outer skin.
With regard to claim 4: Curtin discloses a surface of the sandwich panel has a ribbed profile (at 2 or 3) to accommodate the metal joists (20) (figs. 1-3 and 7).
With regard to claim 6: Curtin discloses that a profile of a first side edge (right edge) of the sandwich panel is complementary to a profile of a second side edge (left edge), such that the building module can be joined with an adjacent building module without fixings (figs. 7-8). 
With regard to claim 9: Dubov et al. discloses the first and third regions are substantially planar and the second region is curved in substantially a semicircle, such that the building module is generally U-shaped (fig. 7).
With regard to claim 36: Curtin discloses that the first side edge (right edge) comprises a lip and the second side edge (left edge) comprises a complementary crest (fig. 7).

Claim(s) 2 and 47 is/are rejected under 35 U.S.C. 103 as being unpatentable over Curtin (CA 2 777 635) in view of Dubov et al. (US 2021/0277648 A1) and in further view of Klein (WO 92/21516).
With regard to claim 2: Curtin discloses that the sandwich panel comprises a skin (2 or 3) and an insulating core (4) comprising a foamed material (pg. 4, lines 9-12).
Curtin in view of Dubov et al. does not disclose the skin is thermoplastic.
However, Klein disclose a sandwich panel comprising thermoplastic skins and a foam core (pg. 8, lines 16-19; pg. 9, lines 7-20).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the building module of Curtin previously modified by Dubov et al. to have each skin be thermoplastic such as taught Klein in order to provide a structure that is resistant to decay.
With regard to claim 47: Curtin in view of Dubov et al. and Klein does not disclose that foamed material is a polyethylene foam.
Before the effective filing date of the claimed invention, one of ordinary skill in the art would have good reason to pursue the known options within his or her technical grasp, as the selected option was one of a finite number of available foam materials for mitigating heat loss. Such a combination, to one of ordinary skill in the art, would have a reasonable expectation of success, and would be based on ordinary skill and common sense before the effective filing date of the claimed invention.

Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Curtin (CA 2 777 635) in view of Dubov et al. (US 2021/0277648 A1) and in further view of Lane (US 9,027,286 B2).
With regard to claim 3: Curtin discloses that the metal joists are steel joists (pg. 5, lines 8-11).
Curtin in view of Dubov et al. does not disclose the metal joist are with a tophat profile.
However, Lane discloses a panel having joists (22) with a tophat profile (figs. 3 and 6-7).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the building module of Curtin previously modified by Dubov et al. to have the joists comprise a tophat profile such as taught Lane in order to provide a lightweight structure that can be easily lapped and is resistant to twisting.

Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Curtin (CA 2 777 635) in view of Dubov et al. (US 2021/0277648 A1) and in further view of Pospisil et al. (US 2021/0277653 A1).
With regard to claim 5: Curtin in view of Dubov et al. does not disclose that the metal joists in the first region are joined to one another by a cross member fixed between the metal joists, and/or the metal joists in the third region are joined to one another by a cross member fixed between the metal joists.
However, Popisil et al. discloses a building module comprising joists (44) joined to one another by a cross member (26) fixed between the joists (44) (fig. 6).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the building module of Curtin previously modified by Dubov et al. to have the joists joined to one another by a cross member fixed between the joists such as taught by Pospisil et al. in order to provide reinforced building module for greater load capacity. As modified, the first region are joined to one another by a cross member fixed between the metal joists, and the metal joists in the third region are joined to one another by a cross member fixed between the metal joists.
Response to Arguments
Applicant's arguments filed 11/16/22 have been fully considered but they are not persuasive. 
Regarding the objection to the drawings, Applicant argues that an express illustration of the cross member fixed between the metal joist is not necessary for understanding by one of ordinary skill in the art of the subject matter to be patented.
Examiner respectfully disagrees, a cross member or tophat joist is not considered to be a conventional feature and should be shown in the drawings.  As per 37 CFR 1.83(a), the drawings must show every feature of the invention specified in the claims. 
Applicant argues that claim 1 has been amended to recite a skin of the sandwich panel is formed from a singular outer skin. Applicant further argues that neither Dubov et al. nor Curtin et al. discloses a building module that is a fully enclosed sandwich panel.
Examiner respectfully submits that the language of the claim is open ended and that the recitation of “a singular outer skin” does not preclude additional skins.  Accordingly, Curtin et al. discloses metal joints within a singular outer skin  (2 or 3) (fig. 7).  Regarding the sandwich panel being fully enclosed, Examiner notes that such subject matter is not found within the claims.
Applicant further argues that Dubov et al. discloses that the building component may be a curved panel, however, Curtin et al. does not disclose a panel embodied to be curved at any point.
Examiner respectfully submits that the secondary reference of Dubov et al. is relied on to teach a curved panel.  In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Applicant further argues the claimed complementary profiled are recited “such that two adjacent modules can be joined together without fixings.”   Applicant further argues that the lip and complementary crest disclosed in claim 36 allow movement in only one direction, whereas Curtin et al. discloses a design that provides at least two degrees of freedom.
Examiner notes that the argued language pertaining to an adjacent module and no fixings are not recited in claim  36.  Further, the movement of the building module is not recited in claims 6 or 36.  However,  claim 6 does recite “the building module can be joined with an adjacent building module without fixings.”  Examiner respectfully submits that the subject matter directed to an adjacent building module and fixings are directed to an intended use.   A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  Nonetheless, Curtin et al. discloses on pg. 4, line 20 that the fixings 15 “may” be used (emphasis added).  Accordingly, Examiner interprets the use of fixing as optional.
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, Curtin et al. discloses metal joists.  The secondary reference of Lane is relied on solely to teach joists with top hat profiles, which are known to  be lightweight and can be easily lapped and is resistant to twisting.  Lane is not relied as to teach clips. 
Applicant further argues that Pospisil et al. does not teach towards cross-bracing joists within a sandwich panel.  Applicant submits that the Office asserts that the cross-bracing exemplified by the addition of channel member 44 across steel trusses 26.
Applicant’s respectfully submits that the rejection refers to the channel members 44 as the joists and not the cross-bracing.  In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
The objection of claim 35 has been withdrawn in view of the amendment filed 11/16/22.
The previous rejection of claims 1-6, 9-10 and 35-36 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, has been withdrawn in view of the amendment filed 11/16/22.  Note that a portion of the rejection of claim 2 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph remains.
Allowable Subject Matter
Claims 10 and 35 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 10, the combination of all the elements of the claimed building module having a slot extending from an end of the third region towards the second region to accommodate a metal support, and a hole at the juncture of the second and third regions to receive the metal support including all of the limitations of the base claim is not adequately taught or suggested in the cited prior art of record.
Regarding claim 35, the combination of all the elements of the claimed building module, wherein the cross member is a 100mm steel tophat joist rivet fixed to the metal joists at 600mm centres including all of the limitations of the base claim and any intervening claims is not adequately taught or suggested in the cited prior art of record.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSIE T FONSECA whose telephone number is (571)272-7195. The examiner can normally be reached 7:00am - 3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on (571)272-6754. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JESSIE T FONSECA/Primary Examiner, Art Unit 3633